DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Claims 1-20 are pending for examination.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 10/13/2020 have been considered by the examiner and made of record in the application file.

Priority
4.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.
5.     Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. §120 is acknowledged. The present application is a continuation of prior Application No. 16/568,662, filed on September 12, 2019, now U.S. Patent No. 10,847,192, which claims the benefit of priority under 35 U.S.C. §119 from Japanese Patent Application No. 2019-032875 filed February 26, 2019.

Specification
6.      The Applicant is required to insert a patent number 10,847,192, of its application number 16/568,662, for claiming benefit of earlier filing data into the "Related Application" section. See 37 CFR 1.78 and MPEP § 201.11.         Appropriate correction is required.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,847,192 (hereinafter “Pat’192”). 
         Claims 1-20 are analogous to claims 1-20 of Pat’192 above, written as method claims of controlling a semiconductor memory device. Thus, claims 1-20 of the instant application are anticipated and having the same scope of invention by respective claims 1-20 of Patent‘192.
   
Allowable Subject Matter 
9.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejection of claims 1-20 of the invention. 10.   The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “performing a first operation; and performing, after the first operation, a second operation, wherein the first operation includes, when reading data from the first memory cell, applying a first voltage to a first 15word line coupled to the first memory cell and applying a second voltage higher than the first voltage to a second word line coupled to the second memory cell, and the second operation includes, when reading data from the first memory cell, applying a third voltage higher than 20the first voltage and a fourth voltage different from the third voltage to the first word line and applying a fifth voltage lower than the second to the fourth voltage to the second word line”, and a combination of other limitations thereof as recited in the claim.   
            Regarding dependent claims 2-13, the claims have been found allowable due to their dependencies to claim 1 above.         
            Regarding independent claim 14, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the performing a first operation to read data from one of 20the first memory cell and the second memory cell; and performing a second operation to read data from remaining one of the first memory cell and the second memory cell, wherein when the first memory cell of the memory cell set is 25selected, the first operation includes reading data from the second memory cell and the second operation includes reading data from the first memory cell after the first operation, and when the second memory cell of the memory cell set is 30selected, the second operation includes reading data from the second memory cell without the first operation”, and a combination of other limitations thereof as recited in the claim.   
            Regarding dependent claims 15-20, the claims have been found allowable due to their dependencies to claim 14 above.     
                               
Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TRI M HOANG/Primary Examiner, Art Unit 2827